DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Formal Matters
Applicant's amendment and response dated 9/27/2021, which amended claims 1 and 10, has been entered.  Claims 1-8, 10-19 and 21 are pending.  Claims 9 and 20 were previously cancelled.  Claims 1-8, 10-19 and 21 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.  

Claim Rejections - Withdrawn
The rejection of claims 1-6, 8, 10, 11, 13-17, 19 and 21 under 35 U.S.C. § 102(a)(1) as being anticipated by Shishido et al. (JP-2013-183687; 9/19/2013), has been withdrawn in view of Applicant’s amendment to claim 1, where the prior art does not explicitly teach a speed by which the at least part of the microorganism culture is taken from the biomass production reactor is regulated in order to keep a cell density and nutrient content at a level which keeps cells growing exponentially.
The rejection of claims 1-8, 10-19 and 21 under 35 U.S.C. § 103 as being unpatentable over Shishido et al. (JP-2013-183687; 9/19/2013), has been withdrawn in view of Applicant’s amendment to claim 1, where the prior art does not explicitly teach a speed by which the at least part of the microorganism culture is taken from the biomass production reactor is regulated in order to keep a cell density and nutrient content at a level which keeps cells growing exponentially.

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Shishido et al. (JP-2013-183687; Publication Date: 9/19/2013; cited in the IDS dated 1/16/2019; English Machine Translation), taken in view of Gonzalez et al. (U.S. PGPUB 2012/0156669; 6/21/2012). 
With regard to claims 1-6, 8, 10, 11, 13-17, 19 and 21, Shishido teaches the following process in a cascade of bioreactors:
[AltContent: textbox (Separator and/or
Concentrator 
Units)]Process 1B: 

[AltContent: textbox (2nd Product
Formation
Bioreactor)][AltContent: arrow][AltContent: textbox (Biomass 
Production 
Bioreactor)][AltContent: arrow][AltContent: textbox (1st Product
Formation
Bioreactor)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    312
    695
    media_image1.png
    Greyscale


Shishido teaches a method of culturing heterotrophic microorganisms (e.g., heterotrophic microorganisms such as algae belonging to the genus Schizochytrium, Thraustochytrid, Ulkenia, or Haematococcus; paragraph 11 and 22; claim 5) where the microorganisms are cultured in a culture medium (waste water H) in a growth tank (item 2, Fig. 5; a bioreactor) which proliferates the heterotrophic microorganisms (i.e., a 
Shishido teaches that the heterotrophic microorganisms are cultured in a new medium waste water O (a first product formation medium) in the first lipid production tank (item 3; Fig. 5), where the lipid production capacity of the heterotrophic microorganisms in the initial stage is suitably increased in the first lipid production tank (item 3; Fig.5; paragraph 50). 
Shishido teaches that the microorganism within waste water O is then sent to a second intermediate concentration separation unit (item 6; Fig.5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) where they are separated in which the separated waste water O (i.e., a solid-liquid separation of the heterotrophic microorganisms and the medium (paragraphs 48 and 51) is sent to a post-processing unit (item 108; Fig. 5) and the lipid containing heterotrophic microorganisms are sent to a second lipid production tank (item 4; Fig. 5; a bioreactor; a second product formation bioreactor; paragraph 51).

Shishido teaches that both waste water G and the heterotrophic microorganism from the second product formation bioreactor (item 4; Fig. 5) is then sent to a concentration/separation device (item 5; Fig. 5; paragraphs 35 and 53).  The concentration/separation device (item 5; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) separates the heterotrophic microorganisms (that has enhanced lipid production) from the second product formation medium (containing glycerin; a nutrient depleted medium) where the heterotrophic microorganisms containing lipids are collected and sent to a lipid recovery device (Fig. 5; paragraphs 35 and 53).  Lipids (oil and fat) are then extracted from the heterotrophic microorganisms by the oil and fat extraction device (item 103; Fig. 1; paragraphs 35 and 53).  The second product formation medium separated by the concentration/separation device (item 5; Fig. 5) is supplied to a post-processing device (item 107: Fig. 5; paragraphs 35 and 53).

Regarding claim 1, although Shishido teaches that waste water G contains more glycerin than that of the waste water O (i.e., waste water G is a nutrient depleted), the ability of the heterotrophic microorganisms to produce lipid in the second lipid production bioreactor (item 4; Fig. 5) is continuously increased where lipids are producible in large quantities in a short period of time (paragraphs 36 and 52) and that both waste water G and the heterotrophic microorganism from the second product formation bioreactor (item 4; Fig. 5) is then sent to a concentration/separation device (item 5; Fig. 5; paragraphs 35 and 53), Shishido does not explicitly teach a speed by which said at least part of the microorganism culture is taken from the biomass production reactor is regulated in order to keep a cell density and nutrient content at a level which keeps cells growing exponentially.
Regarding claims 7 and 18, Shishido does not teach that the biomass production bioreactor comprises two or more bioreactors.
Regarding claim 12, Shishido does not teach that the microorganism rich fraction is obtained at a temperature between 3 to 30°C lower than the bioreactor from which the microorganism culture was taken from and/or wherein the temperature of the microorganism culture to be fed into the concentration device is lowered by 3 to 30°C.

Gonzalez teaches that the predetermined growth rate of the biomass is at least 90% (or at least 95%, or at least 99%) of the maximum growth rate of the biomass within the reaction mixture (paragraph 204).  Gonzalez also teaches that the predetermined growth rate is equivalent to the maximum growth rate of biomass within the reaction mixture (paragraph 204).
Gonzalez teaches how the maximum rate of growth of mass of phototrophic biomass (algae), expressed as a maximum rate of growth of mass concentration of phototrophic biomass within a photobioreactor system, is determined by measuring mass concentration of phototrophic biomass (algae) during growth of the phototrophic biomass within the system (paragraph 205; Fig. 7).  The curves depicted in Fig. 7 are characteristic of a typical algae growth system, but the exact time and concentration limits will vary with each set-up (paragraph 205).  With the knowledge of the form and behavior of these characteristic curves, it is possible to determine these system parameters by monitoring 
Gonzalez teaches once the maximum growth rate is determined, the harvesting cycle can start to effectively remove the algae growth and maintain the same consistency and growth conditions required to support the maximum growth rate for the system (paragraph 205; i.e., a speed at which the biomass is removed).
Gonzalez teaches that discharging of the biomass is effected at a rate that matches the growth rate of mass of the biomass within the reaction zone, which is controlled through the rate of supply (such as a volumetric rate of supply, or a molar rate of supply) of supplemental aqueous material supply, which influences the displacement from the photobioreactor of the biomass product from the bioreactor (paragraph 233; i.e., a speed at which the biomass is removed).   Gonzalez teaches the upper portion of biomass suspension overflows the bioreactor (e.g., biomass is discharged through a bioreactor overflow port or through a valve) to provide the biomass product (paragraph 233).  Gonzalez teaches that the discharging of the product is effected continuously (paragraph 233). 
Gonzalez teaches an initial algae concentration in an aqueous medium, with suitable nutrients, is provided in a reaction zone of a bioreactor (paragraph 251).  Gonzalez teaches that the algae growth rate corresponds with algae concentration and 
In view of the above, it was known in the art that microorganisms in a culture can be rapidly removed from the biomass production reactor while keeping a cell density and nutrient content at a level which keeps cells growing exponentially.
Regarding claims 7 and 18, Gonzalez teaches that it was known in the art of the use of multiple bioreactors within the process (paragraph 236).
A person of ordinary skill in the art would have been motivated to combine the teachings of Shishido and Gonzalez since both references are in the field of culturing heterotrophic microorganisms to produce products from such microorganisms via bioprocess systems and bioreactors, while Gonzalez provides additional teachings regarding maintaining a maximum growth biomass level while removal and harvesting biomass to produce products.  A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Shishido and Gonzalez since both references are in the field of culturing heterotrophic microorganisms to produce products from such microorganisms via bioprocess systems and bioreactors, and in doing so provides an advantage to Shishido since Gonzalez provides known techniques to maximize the growth aspect of the microorganisms within the bioreactor in order to 
With regard to claims 7 and 18 and the addition of 2 or more bioreactors for the production of biomass, both Shishido and Gonzalez teaches the use of multiple bioreactors within the methods to produce products from a growing biomass.  Additionally, Applicant is reminded that the duplication of parts (i.e. two or more bioreactors) may be construed as an obvious design choice or mere rearrangement of parts taught by the prior art, especially in light of the teachings of Shishido which utilizes two bioreactors for product formation of lipids.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). 
In the instant case, both Shishido and Gonzalez provide this additional motivation of the use of additional bioreactors.  Additionally, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also, MPEP 2144.04(VI).

It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631